Citation Nr: 1343009	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  04-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disabilities, claimed to have resulted from Department of Veterans Affairs (VA) colonoscopy in December 2005.

(The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is the subject of a separate decision of the Board of Veterans' Appeals (Board)).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from September 1981 to September 1988.

This matter is before the Board on appeal from a September 2008 rating decision issued by the Huntington, West Virginia VA Regional Office (RO) that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  In March 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Veteran had been represented by a private attorney, but withdrew that representation in February 2012.  The Board remanded the case to the RO in May 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for additional disability, including possibly for extensive diverticulosis, residuals of a perforated colon and/or a sigmoid colectomy, allegedly the result of VA colonoscopy on December 7, 2005.  His claim was filed in July 2008.  Accordingly, in part, in order for him to prevail, he must show disability in existence at any time since July 2008, caused by the December 2005 colonoscopy.  

The provisions of 38 U.S.C.A. § 1151 provide for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The record reflects that in November 2005, the Veteran complained of an achy pain and blood in his stool and melena for over a week.  The impression was lower gastrointestinal or hemorrhoid bleeding.  The colonoscopy in question was performed on December 7, 2005.  He was seen for back pain 2 days after the colonoscopy, and then again 8 days after the colonoscopy.  

In January 2008, he presented with complaints of lower abdominal pain for the past 3 days.  A CT scan revealed diverticulitis with a 2 cm fluid collection in the pelvis, and surgery was ordered.  The abscess grew to 4 cm by later that month.  In February 2008, it was reported that the abscess had been drained at a private hospital.  Apparently it was not able to be drained completely and he was given a drainage bag to carry to help it drain.  The diagnosis was perforated diverticulitis, and surgery was recommended by VA on February 8, 2008.  A colonoscopy was scheduled for May 2008.  It revealed extensive diverticulosis, and a sigmoid resection was recommended; such operation occurred at VA in July 2008.  

The Board finds that a VA medical opinion is necessary with respect to the claim.  The Board acknowledges that a medical opinion was requested and obtained by the RO in August 2008, but finds that it is inadequate for purposes of deciding the claim.  The examiner appears to have been confused about the amount of time which passed between the Veteran's December 2005 colonoscopy and the detection of a perforation in 2008 (he cited 3 weeks instead of more than 2 years).  Moreover, the examiner indicated that he could not render a medical opinion without resorting to speculation, without explaining why.  As the opinion does not address the necessary criteria provided in 38 U.S.C.A. § 1151, the RO should arrange for an additional VA medical opinion to determine whether the Veteran has any additional disability, to include residuals of a colon perforation or a sigmoid colectomy, stemming from the VA colonoscopy performed on December 7, 2005, that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Beforehand, however, VCAA notice should be furnished to the Veteran for this claim, and documented for the record.  The Board notes that the September 2008 rating decision and July 2009 statement of the case refer to an August 2008 VA duty to assist letter.  However, that letter is no longer contained in the claims folder, and so additional VCAA notice is required.  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1. The RO should provide the Veteran with adequate VCAA notice concerning the claim under 38 U.S.C.A. § 1151, and submit a copy of that notice for the record.  

2.  Thereafter, the RO should arrange for the Veteran to be examined by a doctor of internal medicine or gastroenterology.  The examiner should be asked to comment on the following:

A.  The examiner should describe any and all residuals of the Veteran's January 2008 perforated diverticulitis and July 2008 sigmoid colon resection and indicate whether it is at least as likely as not (a probability of at least 50 percent) that they were caused by the December 7, 2005 VA colonoscopy.  

B.  If the response above is affirmative, is it at least as likely as not (a probability of 50 percent or greater) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

C. If there is additional disability, was it caused by an event that was not reasonably foreseeable? [Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?]

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings and principles or reasons leading to the provided conclusions.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished or the additional information should be obtained.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment resulted in the development of perforated diverticulitis, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the report, the examiner must specifically discuss the appellant's contentions and should provide comments with respect to them.

The results proffered by the examiner must reference review of the complete claims folders.  

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If it does not contain all of the information requested, it be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012), failure to attend the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


